DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed, 22 June 2020, 9 April 2021, 31 March 2022 and 23 June 2022, comply with the provisions of 37 CFR 1.97, 1.98. It has been placed in the application file, and the information referred to therein has been considered as to the merits1.  An initialed and dated copies of Applicant’s IDS form 1449- Paper No 20200622, 20210409, 20220331, and 20220623, are attached to the instant Office action.

Specification
The abstract of the disclosure is objected to because the word length of the abstract is less than 50 words.  Correction is required.  See MPEP § 608.01(b).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 8, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of Patent (US 10,691, 747 B2).
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason.
a.	Regarding claim 1, claim 2 of the conflict patent discloses a method performed by a data processing apparatus, the method comprising: 
receiving an input from a user of a user device (claim 1, line 1); 
storing, based on processing the input and based on a current state of the user device, a user-specific association of a given data item with a given type of physical object, wherein storing the user-specific association is in a user-specific data storage that is associated with a user account of the user (claim 1, lines 5-13); 
and subsequent to storing the user-specific association of the given data item with the given type of physical object (claim 1, lines 3-13): 
receiving image data of an image that is captured by a camera of the user device (claim 1, lines 14-15); 
performing image processing on the image data to identify a type for an object that is depicted in the image (claim 1, lines 16-18); 
generating a search query based on the type identified by performing the image processing (claim 1, lines 19-21); 
causing a search to be conducted, based on the search query, to determine that the user-specific association, of the given data item with the given type of physical object, stored in the user-specific data storage is responsive to the search query (claim 2); and 
in response to determining that the user-specific association is responsive to the search query (claim 1, lines 27-30): 
causing the given data item, of the user-specific association, to be rendered at an output component of the user device (claim 1, lines 36-38).
b.	Regarding claims 8 and 15, claims 8 and 15 are analogous and correspond to claim 1. See rejection of claim 1 for further explanation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Petrou et al. (US 2011/0035406 A1) in view of Zhou (US 2016/0247188 A1).
a.	Regarding claim 1, Petrou discloses a method performed by a data processing apparatus, the method comprising: 
receiving an input from a user of a user device (Petrou discloses receiving a visual query, which can be “a photograph, a screen shot, a scanned image, or a frame or a sequence of multiple frames of a video” from a client system at Figures 2-202 and 2-402 and ¶¶0044-0045 and 0071); 
and subsequent to storing the user-specific association of the given data item with the given type of physical object (Petrou discloses “recognition pre-processing on the visual query” and a local image analysis module at Figures 4-404 and 5-738 and ¶¶0071-0072 and 0084): 
receiving image data of an image that is captured by a camera of the user device (Petrou discloses that ‘[a] visual query can include an image of a person's face, whether taken by a camera embedded in the client system or a document scanned by or otherwise received by the client system” at Fig. 7-710; ¶¶ 0046, 0084); 
performing image processing on the image data to identify a type for an object that is depicted in the image (Petrou discloses “recognition pre-processing on the visual query” and a local image analysis module at Figures 4-404 and 5-738 and ¶¶0071-0072 and 0084); 
generating a search query based on the type identified by performing the image processing (Petrou discloses “[t]he front end server system sends the visual query to a plurality of parallel search systems for simultaneous processing” at Figures 2-210, 3-310 and 4-410 and ¶¶0047, 0056 and 0075);
causing a search to be conducted, based on the search query, to determine that the user-specific association, of the given data item with the given type of physical object, stored in the user-specific data storage is responsive to the search query (Petrou discloses parallel search systems, such as “facial recognition search system 112-A, an OCR search system 112-B, an image-to-terms search system 112-C (which may recognize an object or an object category)”, which process the visual search query simultaneously at ¶¶0037-0040, 0053, 0075, 0093, 0107, 0111 and etc.); and 
in response to determining that the user-specific association is responsive to the search query (Petrou discloses parallel search systems, such as “facial recognition search system 112-A, an OCR search system 112-B, an image-to-terms search system 112-C (which may recognize an object or an object category)”, which process the visual search query simultaneously at ¶¶0037-0040, 0053, 0075, 0093, 0107, 0111 and etc.): 
causing the given data item, of the user-specific association, to be rendered at an output component of the user device (Petrou discloses displaying the visual identifiers, which is a bounding box, including a user selectable link at Figures 12A, 12B, 13, 14 and 15 and ¶¶0058, 0129, 0150 and etc.).
However, Petrou does not disclose storing, based on processing the input and based on a current state of the user device, a user-specific association of a given data item with a given type of physical object, wherein storing the user-specific association is in a user-specific data storage that is associated with a user account of the user.
Zhou discloses  that storing, based on processing the input and based on a current state of the user device, a user-specific association of a given data item with a given type of physical object, wherein storing the user-specific association is in a user-specific data storage that is associated with a user account of the user (“[t]he logo server stores (1016) the first user identification information in association with the first electronic identifier for the first client device, where the first user identification information is linked to a first set of characteristics of the first user. In some embodiments, server system 108 (i.e., the logo server) or a component thereof (e.g., associating module 228, FIG. 2) creates an entry in association database 116 (FIG. 5B) that associates the first electronic identifier (e.g., an e-tag) with the first user identification information for the social networking platform, which in turn is linked to the first set of characteristics of the first user. For example, see operation 914 of process 900 in FIG. 9A” at ¶¶ 0008, 0169).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the logo server of Zhou to Petrou’s visual query.
The suggestion/motivation would have been to provide “knowledge of users logged into the social networking platform [,which] can be leveraged to serve [target]” (Zhou; ¶ 0007). 
b.	Regarding claim 2, the combination applied in claim 1 discloses wherein performing image processing on the image data to identify the type of the object that is depicted in the image comprises: identifying, based on performing the image processing on the image data, the type for the object and an additional type for an additional object depicted in the image (Petrou discloses “recognition pre-processing on the visual query” and a local image analysis module at Figures 4-404 and 5-738 and ¶¶0071-0072 and 0084).
c.	Regarding claim 3, the combination applied in claim 1 discloses further comprising, prior to causing the search to be conducted: 
providing, for output at the user device, a first selectable indicator for the object and a second selectable indicator for the additional object, wherein the first selectable indicator identifies the object and the second selectable indicator identifies the additional object (Petrou discloses “the activation region [corresponding] to the sub-portion of the visual query that is associated with a corresponding visual identifier (e.g., bounding box)” at Figures 3-304, 12A, 12B, 13 and 14 and ¶¶0057-0058, 0060, 0066, and etc.) (emphasis added); and 
receiving, in response to providing the first selectable indicator and the second selectable indicator, an indication of a user selection of the first selectable indicator (Petrou discloses “the activation region [corresponding] to the sub-portion of the visual query that is associated with a corresponding visual identifier (e.g., bounding box)” at Figures 3-304, 12A, 12B, 13 and 14 and ¶¶0057-0058, 0060, 0066, and etc.) (emphasis added); and 
wherein causing the search to be conducted, based on the search query generated based on the type, is in response to receiving the indication of the user selection of the first selectable indicator that identifies the object for which the type is identified (Petrou discloses displaying the visual identifiers, which is a bounding box, including a user selectable link at Figures 12A, 12B, 13, 14 and 15 and ¶¶0058, 0129, 0150 and etc.).
d.	Regarding claim 4, the combination applied in claim 1 discloses further comprising, prior to causing the search to be conducted: generating an additional search query based on the additional type identified by performing the image processing (Petrou discloses “[t]he front end server system sends the visual query to a plurality of parallel search systems for simultaneous processing” at Figures 2-210, 3-310 and 4-410 and ¶¶0047, 0056 and 0075).
e.	Regarding claim 5, the combination applied in claim 1 discloses in response to receiving the indication of the user selection of the first selectable indicator, a search is not conducted based on the additional search query (Petrou discloses “the activation region [corresponding] to the sub-portion of the visual query that is associated with a corresponding visual identifier (e.g., bounding box)” at Figures 3-304, 12A, 12B, 13 and 14 and ¶¶0057-0058, 0060, 0066, and etc.(emphasis added)).
f.	Regarding claim 6, the combination applied in claim 1 discloses wherein causing the given data item, of the user-specific association, to be rendered at the output component of the user device comprises causing the given data item to be audibly output at the output component (Petrou discloses that “[t]he client system 102 presents the one or more search results to the user. The results may be presented on a display, by an audio speaker, or any other means used to communicate information to a user” at ¶ 0040) (emphasis added).
g.	Regarding claim 7, the combination applied in claim 1 discloses wherein the user-specific data storage is local at the user device and wherein the search is conducted on the user device (Petrou discloses the storage device is part of the client server and search can be performed in the front end server at Fig. 4, Fig. 7, and ¶ 0076 and 0084).  
h.	Regarding claims 8-14, claims 8-14 are analogous and correspond to claims 1-7. See rejection of claims 1-7 for further explanation.
i.	Regarding claims 15-20, claims 15-20 are analogous and correspond to claims 1-7. See rejection of claims 1-7 for further explanation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554. The examiner can normally be reached Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN W LEE/Primary Examiner, Art Unit 2664                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 See MPEP § 609